Exhibit 10.1

 

 

 

MORTGAGE MODIFICATION AGREEMENT

 

Dated: As of August 5, 2019

 

between

 

555 N Research Corporation

 

having an office at:

 

555 North Research Place

Central Islip, New York 11722

 

(the “Mortgagor”)

 

and

 

HSBC Bank USA, National Association

a national banking association organized under the laws of the United States of
America

 

having an office at:

 

534 Broad Hollow Road

Melville, New York 11747

 

(the “Mortgagee”)

 

LOCATION OF PREMISES:

 

  Street Address : 555 North Research Place, Central Islip, NY   County of  :
Suffolk   State of : New York   Section : 164.00   Block : 04.00   Lot : 007.001

                              

 

--------------------------------------------------------------------------------

 

 

MORTGAGE MODIFICATION AGREEMENT

 

Mortgage Modification Agreement (hereinafter referred to as this “Agreement”)
dated as of August 5, 2019 between HSBC Bank USA, National Association, having
an office at 534 Broad Hollow Road, Melville, New York 11747 (the “Mortgagee”)
and 555 N Research Corporation, a New York corporation, having an office at 555
North Research Place, Central Islip, New York (the “Mortgagor”).

 

WITNESSETH:

 

WHEREAS, the Mortgagor and the Mortgagee executed an Fee and Leasehold Mortgage,
Security Agreement and Fixture Filing dated November 30, 2017 (the “Mortgage”)
in connection with a certain mortgage loan made by the Mortgagee in favor of the
Mortgagor in the original principal amount of Ten Million Three Hundred
Eighty-Seven Thousand Five Hundred and 00/100 ($10,387,500.00) Dollars and
interest thereon (the “Loan”) encumbering premises described in the Mortgage,
which Mortgage secures a certain Note in the original principal amount of Ten
Million Three Hundred Eighty-Seven Thousand Five Hundred and 00/100
($10,387,500.00) Dollars dated November 30, 2017 (including any modifications,
restatements or substitutions thereof, the “Note”); and

 

WHEREAS, the Mortgagor has requested that the Mortgagee remove the Fixed Charge
Covenant Ratio from Section 1.11(f) of the Mortgage and replace it with a
Liquidity Covenant, and the Mortgagee is willing to remove the Fixed Charge
Covenant Ratio from Section 1.11(f) of the Mortgage and replace it with a
Liquidity Covenant subject to the further provisions herein.

 

NOW, THEREFORE, for valuable consideration, the receipt and sufficiency of which
is hereby acknowledged, the Mortgagee and the Mortgagor agree as follows:

 

1.     The following defined terms shall be added to the Mortgage in the
“Certain Definitions” section as follows:

 

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership required by the Beneficial Ownership Regulation.

 

“Beneficial Ownership Regulation” means 31 C.F.R. Sec. 1010.230.”

 

2.      The Mortgagor represents and warrants that the principal amount
outstanding under the Note, as of August 2, 2019, is $9,806,623.19 together with
interest thereon (the “Indebtedness”), which Indebtedness is due and owing
without counterclaims, defenses or offsets.

 

3.     Section 1.11(f) of the Mortgage is hereby deleted and the following
Section 1.11(f) shall be inserted in lieu thereof:

 

 

--------------------------------------------------------------------------------

 

 

“(f)     CVD Equipment Corporation and its consolidated subsidiaries shall own
and maintain minimum Liquid Assets of (i) at least $3,000,000 at all times for
the balance of the calendar year ending December 31, 2019 (ii) $3,250,000 as of
March 31, 2020, (iii) $3,500,000 as of September 30, 2020, (iv) $3,750,000 as of
March 31, 2021, (v) $4,000,000 as of September 30, 2021, and (vi) $4,000,000 as
of each quarter end thereafter as determined by the Mortgagee. As used herein,
the term "Liquid Assets" shall be deemed to mean assets of the following types
and nature so long as such are not pledged, encumbered, hypothecated, subject to
rights of offset or otherwise restricted:

 

(i) readily marketable obligations issued or directly and fully guaranteed or
insured by the United States of America or any agency or instrumentality thereof
having maturities of not more than 360 days from the date of acquisition
thereof; provided that the full faith and credit of the United States of America
is pledged in support thereof;

 

(ii) time deposits with, or insured certificates of deposit or bankers'
acceptances of, any commercial bank that (i) (A) is Lender or (B) is organized
under the laws of the United States of America, any state thereof or the
District of Columbia or is the principal banking subsidiary of a bank holding
company organized under the laws of the United States of America, any state
thereof or the District of Columbia, and is a member of the Federal Reserve
System, (ii) issues (or the parent of which issues) commercial paper rated as
described in clause (iii) of this definition and (iii) has combined capital and
surplus of at least $1,000,000,000, in each case with maturities of not more
than 180 days from the date of acquisition thereof;

 

(iii) commercial paper issued by any entity organized under the laws of any
state of the United States of America and rated at least "Prime‑1" (or the then
equivalent grade) by Moody's or at least "A‑1" (or the then equivalent grade) by
S&P, in each case with maturities of not more than 180 days from the date of
acquisition thereof; and

 

(iv) demand deposit accounts, money market accounts or similar investments
classified in accordance with GAAP as current assets of CVD Equipment
Corporation and its consolidated subsidiaries, in money market investment
programs registered under the Investment Company Act of 1940, which are
administered by financial institutions that have the highest rating obtainable
from either Moody's or S&P, and the portfolios of which are limited solely to
investments of the character, quality and maturity described in clauses (i),
(ii) and (iii) of this definition.”

 

 

--------------------------------------------------------------------------------

 

 

4.     A new Section 3.27 is hereby added to the Mortgage:

 

“SECTION 3.27.      The Mortgagor represents, warrants and covenants as follows:

 

(a)     None of the Mortgagor, any of its subsidiaries, any director or officer,
or any employee, agent, or affiliate, of the Mortgagor or any of its
subsidiaries is an individual or entity ("Person") that is, or is owned or
controlled by Persons that are, (i) the target of any sanctions administered or
enforced by the US Department of the Treasury’s Office of Foreign Assets
Control, the US Department of State, the United Nations Security Council, the
European Union, Her Majesty’s Treasury or the Hong Kong Monetary Authority
(collectively, "Sanctions"), or (ii) located, organized or resident in a country
or territory that is, or whose government is, the subject of Sanctions,
including, without limitation, currently, the Crimea region of Ukraine, Cuba,
Iran, North Korea and Syria.

 

(b)      None of the Mortgagor or any of its subsidiaries nor to the knowledge
of the Mortgagor, any director, officer, agent, employee, affiliate or other
person acting on behalf of the Mortgagor or any of its subsidiaries is aware of
or has taken any action, directly or indirectly, that would result in a
violation by such persons of any applicable anti-bribery law, including but not
limited to, the United Kingdom Bribery Act 2010 (the "UK Bribery Act") and the
U.S. Foreign Corrupt Practices Act of 1977 (the "FCPA"). Furthermore, the
Mortgagor and, to the knowledge of the Mortgagor, its affiliates have conducted
their businesses in compliance with the UK Bribery Act, the FCPA and similar
laws, rules or regulations and have instituted and maintain policies and
procedures designed to ensure, and which are reasonably expected to continue to
ensure, continued compliance therewith.

 

(c)      The Mortgagor, has not and will not, directly or indirectly, use the
proceeds of the Loan, or lend, contribute or otherwise make available such
proceeds to any subsidiary, joint venture partner or other Person, (i) to fund
any activities or business of or with any Person, or in any country or
territory, that, at the time of such funding, is, or whose government is, the
subject of Sanctions or (ii) in any other manner that would result in a
violation of Sanctions by any Person (including any Person participating in the
Loan, whether as underwriter, advisor, investor or otherwise).

 

(d)     No part of the proceeds of the Loan has or will be used, directly or
indirectly, for any payments that could constitute a violation of any applicable
anti-bribery law.”

 

5.     A new Section 3.28 is hereby added to the Mortgage as follows:

 

“Section 3.28.     As of the date hereof, the information included in the
Beneficial Ownership Certification, if applicable, is true and correct in all
respects.”

 

 

--------------------------------------------------------------------------------

 

 

6.     A new Section 3.29 is hereby added to the Mortgage as follows:

 

“Section 3.29.     Promptly following any request therefor, provide information
and documentation reasonably requested by Lender for purpose of compliance with
applicable “know your customer” and anti-money-laundering rules and regulations,
including, without limitation, the Patriot Act and the Beneficial Ownership
Regulation.”

 

7.     The Mortgagor hereby reaffirms and ratifies all of the terms, conditions,
representations and covenants contained in the Assignment of Leases and Rents
executed by the Mortgagor dated November 30, 2017 and an ADA and Environmental
Indemnity Agreement dated November 30, 2017.

 

8.     Except as expressly provided in this Agreement, all of the terms,
provisions, covenants and conditions of the Loan Documents (as defined in the
Mortgage but as may be restated on the date hereof) shall be and remain in full
force and effect as written therein, unmodified hereby. The Mortgagor hereby
further ratifies and acknowledges the continuing validity and enforceability of
the Loan Documents as herein modified and the obligations and liens evidenced
thereby. In the event of any conflict between the terms, provisions, covenants
and conditions of this Agreement and the Loan Documents, this Agreement shall
control. This Agreement shall not waive, suspend, diminish or impair the Loan
Documents or the obligations, liabilities, liens or security interests
represented thereby.

 

9.     The execution and delivery of this Agreement shall not extinguish the
Indebtedness and no part thereof shall be discharged, distributed, cancelled or
impaired by the execution and delivery of this Agreement or any further
instruments securing the Indebtedness and any other or further indebtedness.

 

10.     THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REFERENCE TO
PRINCIPLES OF CONFLICTS OF LAW. This Agreement constitutes the entire
understanding among the parties hereto with respect to the subject matter hereof
and supersede any prior agreements, written or oral, with respect thereto.

 

11.     By executing this Agreement, the undersigned represents that the
Mortgagor has the power to execute this Agreement, and the execution of this
Agreement has been duly authorized by all necessary corporate action, and that
the authority of the undersigned to execute this Agreement as Chief Financial
Officer and bind the Mortgagor as stated in the Secretary Certificate-Corporate
Borrower of even date herewith

 

12.     This Agreement may be executed in one or more counterparts (including by
facsimile or PDF electronic transmission), each of which shall be deemed an
original, and all of which shall constitute one and the same Agreement.

 

13.     This Agreement and the other documents to be delivered hereunder,
constitute the valid and binding obligation of the Mortgagor and are enforceable
against the Mortgagor in accordance with their terms, provisions, covenants and
conditions.

 

 

--------------------------------------------------------------------------------

 

 

14.     The Mortgagor represents and warrants that it is, and shall continue to
be, in compliance with all of the covenants, representations and warranties
contained in the Loan Documents.

 

15.     In the event any one or more of the provisions contained in this
Agreement shall for any reason be held to be invalid, illegal or unenforceable
in any respect, such invalidity, illegality, or unenforceability shall not
affect any other provision of this Agreement, but this Agreement shall be
construed as if such invalid, illegal or unenforceable provision had never been
contained herein or therein.

 

16.     This Agreement shall be binding upon and inure to the benefit of the
parties hereto and their respective heirs, executors, administrators,
successors, legal representatives and assigns.

 

17.     This Agreement shall be construed without regard to any presumption or
other rule requiring construction against the party causing this Agreement to be
drafted.

 

 

[Remainder of this page intentionally left blank]

 

 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, this Mortgage Modification Agreement has been duly executed
by the Mortgagor and the Mortgagee on the date written in the opening paragraph
of this Agreement.

 

 

HSBC BANK USA, NATIONAL ASSOCIATION

 

By:     /s/ Jose L. Won                            

Jose L. Won

Vice President

             

555 N RESEARCH CORPORATION

 

By: /s/ Thomas McNeill                  

Thomas McNeill

Chief Financial Officer

 

 

--------------------------------------------------------------------------------

 

 

 

STATE OF NEW YORK    )

                                             )ss.:

COUNTY OF                      )

 

On the ______ day of August in the year 2019, before me, the undersigned,
personally appeared Jose L. Won, personally known to me or proved to me on the
basis of satisfactory evidence to be the individual(s) whose name(s) is (are)
subscribed to the within instrument and acknowledged to me that he/she/they
executed the same in his/her/their capacity(ies), and that by his/her/their
signature(s) on the instrument, the individual(s), or the person upon behalf of
which the individual(s) acted, executed the instrument.

 

__________________________________
          Notary Public                       

 

 

 

 

 

STATE OF NEW YORK    )

                                             )ss.:

COUNTY OF                      )

 

On the ______ day of August in the year 2019, before me, the undersigned,
personally appeared Thomas McNeill, personally known to me or proved to me on
the basis of satisfactory evidence to be the individual(s) whose name(s) is
(are) subscribed to the within instrument and acknowledged to me that
he/she/they executed the same in his/her/their capacity(ies), and that by
his/her/their signature(s) on the instrument, the individual(s), or the person
upon behalf of which the individual(s) acted, executed the instrument.

 

                              __________________________________
                                        Notary Public                    

 